"The order entered in this matter on 3rd day of September 2004, staying issuance of the mandate of the North Carolina Court of Appeals pending further order of this Court is herby dissolved. The Court of Appeals shall enter judgment and issue its mandate in accordance with N.C.R.A.P. 32(b) on 4 October 2004.Execution on the mandate and enforcement of the judgment is hereby stayed pursuant to N.C.R.A.P. 23(b) pending further review by this Court.By order of the Court in Conference this the 29th day of September 2004."